EXHIBIT 10.64

MORTGAGE SUPPLEMENT
Mortgage Supplement No. 2


This Mortgage Supplement No. 2 (the “Supplement”), is entered into by and among
SunPower Philippines Manufacturing Ltd., a foreign corporation duly licensed to
do business under the laws of the Philippines with office address at 100 Trade
Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan Laguna
(“SPML”), SPML Land, Inc., a corporation organized and existing under the laws
of the Philippines with principal address at 100 East Main Ave., LTI Biñan
Laguna (“SPML Land” or, together with SPML, the “Mortgagors”, or, individually,
each the “Mortgagor”); and the International Finance Corporation, an
international organization established by the Articles of Agreement among its
member countries including the Republic of Philippines ("IFC" or the
“Mortgagee”).


WHEREAS, the Mortgagors and Mortgagee have executed and registered a Mortgage
Agreement dated as of 6 May 2010 (the “Mortgage Agreement”), to secure the
Obligations of the Mortgagors referred to in such agreement;


WHEREAS, the Mortgage Agreement provides that the Mortgagors and Mortgagee shall
execute and register Mortgage Supplements for the purposes stated therein; and


WHEREAS, in fulfillment of the continuing obligation of the Mortgagors under the
Mortgage Agreement, Loan Agreement, and Financing Documents each of the
Mortgagors desires to execute this Mortgage Supplement with the Mortgagee.


NOW, THEREFORE, the parties hereto agree as follows:


1.
Unless otherwise defined in this Mortgage Supplement, (i) capitalized terms
shall have the meanings set forth in the Loan Agreement and the Mortgage
Agreement unless the context otherwise requires, and (ii) the principles of
construction set forth in the Loan Agreement and the Mortgage Agreement shall
apply.



2.
The Mortgagors hereby confirm that (i) certain of the Assets identified and
described as Future Real Assets in the Mortgage Agreement have come into
existence and/or have been acquired in ownership by a Mortgagor as of the date
hereof (those certain assets to be herein called the “New Assets”), and (ii) the
New Assets are now identified and more fully described in Schedule A to this
Mortgage Supplement.



3.
The Mortgagors hereby acknowledge and agree (i) that the Real Estate Mortgage
has been granted, created, established, and constituted on the New Assets in
favor of Mortgagee and (ii) that such Real Estate Mortgage are subject to the
same provisions, terms, and conditions of the Mortgage Agreement as are
applicable to the Mortgage on the Present Real Assets thereunder, as fully and
completely for all legal intents and purposes as if owned by the relevant
Mortgagor on the date of execution of the Mortgage Agreement.






1

--------------------------------------------------------------------------------



4.
The parties hereto confirm that the New Assets serve as security for payment of
the Obligations to the extent of the amount stated in Section 2.01(d) (Creation
of Real Estate Mortgage) of the Mortgage Agreement, including interests, fees,
and charges that may be due thereon.



5.
Each of the Mortgagors undertakes, at Mortgagors' cost and expense, to register
this Mortgage Supplement with the appropriate Registry of Deeds and, where
necessary, other appropriate government agencies, in the Philippines in
accordance with the Mortgage Agreement.



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representative to execute and deliver this Supplement as of __________________.





 
SunPower Philippines Manufacturing Ltd.
  
 By:
/s/ Jascha Ortmanns
 
 
 
 
 Name:
Jascha Ortmanns
 
 Title:
Vice President - Operations




 
SPML Land, Inc.
  
By:
/s/ Michelle Ramos
 
 
 
 
 Name:
Michelle Ramos
 
 Title:
Treasurer/CFO

 

 
International Finance Corporation
  
By:
/s/ Jesse O. Ang
 
 
 
 
 Name:
Jess O. Ang
 
 Title:
Resident Representative





Signed in the presence of




_________________________              _________________________







2

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
Taguig City                ) S.S.


BEFORE ME, a Notary Public for and in the above jurisdiction this ____ day of
OCT 05 2012 personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:


Name
Passport No.
Issued at/on
 
 
 
SunPower Philippines Manufacturing Ltd.
represented by:
Jascha Ortmanns
 
Singapore/June 06, 2010


SPML Land, Inc.
represented by:
Michelle Ramos
 
Manila / March 05, 2010



personally known to me or identified by me through competent evidence of
identity to be the same persons who presented to me and signed in my presence
this Mortgage Supplement No. 2 consisting of ___ pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 2 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of ___ pages, including the pages
of this Acknowledgment and Schedule A attached hereto, and is signed by the
parties hereto and their instrumental witnesses on the signature page and on the
left margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this ___ day of OCT 05 2012, 2012 at Taguig City, Philippines.


Doc. No. 255
Page No. 50                        [Notarial Seal]
Book No. II
Series of 2012.







3

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
CITY OF MANILA            ) S.S.


BEFORE ME, a Notary Public for and in the above jurisdiction this OCT 09 2012
day of ___________________ personally appeared the following individual/s,
representing the respective corporation/s indicated below his/their names:


Name
Passport No.
Issued at/on
 
 
 
International Finance Corporation
represented by:
Jesse O. Ang
 
1/14/10 DFA Manila



personally known to me or identified by me through competent evidence of
identity to be the same persons who presented to me and signed in my presence
this Mortgage Supplement No. 2 consisting of ___ pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 2 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of ___ pages, including the pages
of this Acknowledgment and Schedule A attached hereto, and is signed by the
parties hereto and their instrumental witnesses on the signature page and on the
left margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this ___ day of OCT 09 2012, 2012 at CITY OF MANILA, Philippines.


Doc. No. 75
Page No. 15                        [Notarial Seal]
Book No. 44
Series of 2012.









4

--------------------------------------------------------------------------------





Schedule A




1.
The Lease Rights of SPML over the Premises under the Amendment No. 1 to Lease
Agreement (Fab 2 Site) between SPML and SPML Land effective as of 1 September
2010 executed on 6 July 2012 (Doc. No. 173, Page No. 36, Book No. VIII, Series
of 2012 of Notary Public Atty. Ma. Fatima Ungson-Liu for Biñan, Laguna).








5